OPINION — AG — ** CLOSING OF SCHOOLS — PETITION ** A SCHOOL `MAY' DISPENSE WITH SOLELY UPON THE TIMELY FILING OF A PETITION SIGNED BY THE REQUIRED NUMBER OF SCHOOL DISTRICT ELECTORS (HAVING CHILDREN ELIGIBLE TO ATTEND SCHOOL IN GRADES OFFERED IN THE DISTRICT), AND THAT AN ELECTION TO DECIDE SUCH QUESTION, AFTER THE FILING OF A PROPER PETITION, IS 'NOT' REQUIRED UNDER PRESENT (1950) LAW. (CLOSED SCHOOL, VOTERS, ELECTION, DISPENSING, STATE DEPARTMENT OF EDUCATION, PUPILS, STUDENTS) CITE: 70 O.S. 8-6 [70-8-6], 70 O.S. 8-106 [70-8-106] 70 O.S. 1037.4 [70-1037.4] (REPEALED) CITE: OPINION NO. JUNE 18, 1941 — PALMER (J. H. JOHNSON)